Citation Nr: 1023894	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected status post liver transplant for Wilson's 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1999 until November 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which the above-referenced claim.  


FINDING OF FACT

On June 22, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a June 2010 correspondence, prior to promulgation of a 
decision in the appeal, the Veteran requested to withdraw his 
appeal as to the issue of entitlement to an evaluation in 
excess of 30 percent for status post liver transplant for 
Wilson's disease.   

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to an evaluation in excess of 30 percent for 
status post liver transplant for Wilson's disease, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to an evaluation in excess of 30 
percent for status post liver transplant for Wilson's disease 
is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


